PER CURIAM.
The final decision of the Florida Department of Transportation (DOT) to reject appellant’s bid depended upon the refusal of the Federal Highway Authority to concur in DOT’s revised opinion to award the bid to appellant; therefore, no fraud or misconduct exists. See Liberty County v. Baxter’s Asphalt & Concrete, Inc., 421 So.2d 505 (Fla.1982). Additionally, there was no evidence of collusion or of an attempt to avoid competition. See Dep’t of Transp. v. *821Groves-Watkins Constructors, 530 So.2d 912 (Fla.1988).
AFFIRMED.
ERVIN, WENTWORTH and ZEHMER, JJ., concur.